                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


Kawo O. F.,                                         File No. 19-cv-2311 (ECT/ECW)

              Petitioner,

v.                                                 ORDER ACCEPTING REPORT
                                                    AND RECOMMENDATION
Bureau of Customs and
Immigration Enforcement,

           Respondent.
________________________________________________________________________

      The Court has received the February 10, 2020 Report and Recommendation of

United States Magistrate Judge Elizabeth Cowan Wright. ECF No. 18. No party has

objected to that Report and Recommendation, and the Court therefore reviews it for clear

error. See Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996)

(per curiam). Finding no clear error, and based upon all of the files, records, and

proceedings in the above-captioned matter, IT IS ORDERED THAT:

      1.      The Report and Recommendation [ECF No. 18] is ACCEPTED;

      2.      Petitioner Kawo O.F.’s Petition for a Writ of Habeas Corpus pursuant to

28 U.S.C. § 2241 is DENIED AS MOOT; and

      3.      The action is DISMISSED WITHOUT PREJUDICE.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 4, 2020                    s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
